UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7434


GEORGE SANGRIA COWELL,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:18-cv-00391-LO-TCB)


Submitted: May 21, 2020                                       Decided: October 28, 2020


Before GREGORY, Chief Judge, WILKINSON, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Sangria Cowell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       George Sangria Cowell seeks to appeal the district court’s orders denying relief on

his 28 U.S.C. § 2254 (2018) petition and denying his Fed. R. Civ. P. 59(e) motion. * The

orders are not appealable unless a circuit justice or judge issues a certificate of

appealability. See 28 U.S.C. § 2253(c)(1)(A) (2018). A certificate of appealability will

not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2018). When the district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists could find the district court’s

assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

759, 773-74 (2017). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the petition states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Cowell has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal. We dispense with oral argument




       *
         Cowell’s Rule 59(e) motion relitigated old matters and added new arguments that
could have been raised earlier. The district court denied the motion for failure to show a
clear error of law or manifest injustice.

                                              2
because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             3